UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
ROBERT C. FLEXON

Mr. Flexon has an oral compensation arrangement with UGI Corporation which
includes the following effective February 14, 2011:

Mr. Flexon:

                         
 
  1.        
is entitled to an annual base salary, which for fiscal year 2011 is
$475,020;
           
 
  2.        
participates in UGI Corporation’s annual bonus plan, with bonus
payable based on the achievement of pre-approved financial and/or
business performance objectives, which support business plans and
strategic goals;
           
 
  3.        
participates in UGI Corporation’s long-term compensation plan, the
2004 Omnibus Equity Compensation Plan, as amended, with annual
awards as determined by the Compensation and Management Development
Committee;
           
 
  4.        
will receive cash benefits upon termination of his employment
without “cause” or if he terminates employment for “good reason”
following a change in control of UGI Corporation; and
           
 
  5.        
participates in UGI Corporation’s benefit plans, including the
Senior Executive Employee Severance Plan and the 2009 Supplemental
Executive Retirement Plan for New Employees.
           
 

